Citation Nr: 1515635	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-18 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Pennsylvania Office of the Deputy Adjutant General for Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1965 to December 1967.  The Veteran died in March 2011.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In January 2015, the Appellant testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

Following issuance of the most recent supplemental statement of the case, the Appellant submitted additional evidence, and did not request initial Agency of Original Jurisdiction (AOJ) consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).

In statements on appeal, the Appellant appears to raise the issue of entitlement to dependency and indemnity compensation benefits pursuant to 38 U.S.C.A. § 1151 (West 2014).  The record does not reflect that this matter has been adjudicated by the RO, and as such, not developed for appellate consideration at this time.  It is referred to the RO for appropriate consideration.

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.


REMAND

The Board finds that this matter must be remanded for further development before a decision may be made on the merits.

The September 2011 rating decision and a May 2013 statement of the case both list in their respective "Evidence" sections, "VAMC Pittsburgh paperless medical records from December 2010 to March 5, 2011, reviewed through Compensation and Pension Records Interchange (CAPRI)."  Records contained within the CAPRI system are not considered part of the claims file.  The only VA treatment record currently associated with the physical claims file, Virtual VA, and the Veterans Benefits Management System, pertinent to the Veteran's treatment leading up to his death, is a VAMC report of hospitalization from the VA Pittsburgh Healthcare System dated February 2011.  The report does not include specific treatment records as to the Veteran's course of care during that hospitalization.

In addition, on a VA Form 21-4142, Authorization and Consent to Release Information to the Department of VA, received in August 2011, the Appellant identified VA treatment at the Lebanon VA Medical Center and the York VA Outpatient Clinic.  No treatment records from these VA facilities, relevant to the matter on appeal, have been associated with the record.  Accordingly, it is apparent that there are VA treatment records, relevant to the matter on appeal, that have not been associated with the claims file.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The case must therefore be remanded so VA treatment records, relevant to the matter on appeal, to include from the VA Pittsburgh Healthcare System, the Lebanon VA Medical Center, and the York VA Outpatient Clinic, may be obtained and associated with the record.

Additionally, in a statement received by the Board in January 2015, the Appellant indicates that she was informed by a nurse practitioner with initials S. S. and a surgeon with initials B. W. that it is extremely rare for a patient to suffer the sort of injury the Veteran sustained during his surgery.  The Appellant made similar statements at the January 2015 Board hearing.  The Appellant did not state whether the nurse practitioner and surgeon are associated with a VA medical facility or whether they are private healthcare providers.  Therefore, there may be outstanding private healthcare records relevant to the matters on appeal.  On remand, the Appellant should be afforded an opportunity to identify any outstanding private treatment records relevant to the matters on appeal.  The Appellant should be informed that VA is particularly interested in records from the nurse practitioner and surgeon whom she references in her January 2015 statement to the Board.  

Finally, the Veteran's death certificate lists, as the primary causes of death, septic shock due to multi-organ failure, due to esophageal cancer.  It lists no significant contributory causes of death.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2014).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to a veteran's death, the disability must be shown to have contributed substantially or materially to death, to have combined to cause death, or to have aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

In this case, at the time of his death the Veteran was service-connected for, among other things, diabetes mellitus and coronary artery disease, which may be considered diseases involving active processes affecting vital organs.  The Veteran's death certificate indicates one of the primary causes of death was mutli-organ failure.  The evidence therefore suggests that, although no contributory causes of death were noted on the Veteran's death certificate, the Veteran's service-connected disabilities may have contributed to the Veteran's death.  However, it is unclear to what extent, if any, the service-connected disabilities contributed to the Veteran's death.  Specifically, it is unclear whether the service-connected disabilities contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death, and whether the Veteran's service-connected disabilities, as diseases involving active processes affecting vital organs, resulted in debilitating effects and general impairment of health to the point that the Veteran was materially less capable of resisting the effects of the primary causes of his death, which included multi-organ failure.

The Appellant has not yet been afforded a VA opinion with regard to the claim for entitlement to service connection for the cause of the Veteran's death.  Generally, in a cause of death claim, VA must make reasonable efforts to assist a claimant in obtaining a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  De La Rosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); see also 38 U.S.C.A. § 5103A(a) (West 2014).  Given the evidence in this case, which is summarized above, the Board finds that a VA opinion is necessary to substantiate the Appellant's claim for the benefit sought.  Accordingly, on remand, the Appellant must be provided a VA opinion regarding the issue of service connection for the cause  of the Veteran's death.

Accordingly, the case is REMANDED for the following action:

1.  Request all VA treatment records relevant to the matters on appeal, to include from the VA Pittsburgh Healthcare System, the Lebanon VA Medical Center, and the York VA Outpatient Clinic, and associate the records with the claims file.

2.  Provide the Appellant with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify all outstanding records from private healthcare providers relevant to the matter on appeal.  Indicate to the Appellant that VA is particularly interested in records from the nurse practitioner with initials S. S. and surgeon with initials B. W., whom she referenced in her January 2015 statement to the Board, if the nurse practitioner and surgeon were not VA treatment providers.  All attempts to obtain any identified records must be documented in the claims file.  The Appellant must be notified of any inability to obtain the requested documents.

3.  Following completion of the above development, forward the entire claims file, to include a copy this Remand, to a suitably qualified VA physician for a medical opinion.  The VA physician must indicate the claims file was reviewed.  Following review of the claims file, the VA physician must address the following:

* Is it at least as likely as not (50 percent or more probability) that the cause of the Veteran's death, septic shock due to multi-organ failure due to esophageal cancer, is etiologically related to service?

* Is it at least as likely as not (50 percent or more probability) that the cause of the Veteran's death, septic shock due to multi-organ failure due to esophageal cancer, is proximately due to or chronically aggravated by, a service-connected disability?  

In rendering the requested opinions, the examiner must note whether a service-connected disability contributed substantially or materially to his death, combined to cause his death, or aided or lent assistance to the production of his death.  See 38 C.F.R. § 3.312(c)(1) (2014).

Additionally, if the examiner determines that a service-connected disability or disabilities affected a vital organ, the examiner must address whether the disability or disabilities caused debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death.  See 38 C.F.R. § 3.312(c)(3) (2014).

A complete rationale should be provided for all opinions given.

4.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether the benefit sought on appeal may be granted.  If the benefit sought remains denied, furnish the Appellant and her representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




